

116 HR 5507 IH: Foreign National Firearms Background Check Enhancement Act
U.S. House of Representatives
2019-12-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5507IN THE HOUSE OF REPRESENTATIVESDecember 19, 2019Mr. Crist (for himself, Mr. Rutherford, and Mrs. Demings) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 18, United States Code, to require an alien lawfully admitted to the United States
			 under a nonimmigrant visa to obtain the approval of the Attorney General
			 before receiving a firearm.
	
 1.Short titleThis Act may be cited as the Foreign National Firearms Background Check Enhancement Act. 2.Requirement that alien lawfully admitted to the United States under a nonimmigrant visa obtain the approval of the Attorney General before receiving a firearm (a)In generalSection 922(y) of title 18, United States Code, is amended—
 (1)in paragraph (2)— (A)by striking , (g)(5)(B),;
 (B)by inserting to the transfer or other disposition of a firearm before to any alien; and (C)by striking if that and inserting if the transferor has received a copy of the waiver issued to the alien under paragraph (3), or has confirmed with the Attorney General that the; and
 (2)in paragraph (3)(B)(i), by inserting except in the case of an alien described in a subparagraph of paragraph (2), before demonstrate. (b)Effective dateThe amendments made by subsection (a) shall take effect 180 days after the date of the enactment of this Act.
			